Citation Nr: 0525282	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  97-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tendinitis of the left shoulder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for tendinitis of the left shoulder.  He 
subsequently initiated and perfected an appeal of this 
disability.  In a July 2001 decision, the Board denied the 
veteran's claim; however that decision was vacated by the 
U.S. Court of Appeals for Veterans Claims (Court) and 
remanded back to the Board.  This issue was then remanded to 
the RO for additional development by the Board in July 2004.  
It has now been returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's tendinitis of the left shoulder is 
characterized by flexion to 130º and abduction to 140º 
without pain.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 10 percent for the veteran's tendinitis of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5024, 5201 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a disability rating in excess of 10 percent 
for his tendinitis of the left shoulder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's tendinitis of the left shoulder is currently 
evaluated under Diagnostic Code 5024, for tenosynovitis.  
This Code indicates affected joints will be rated based on 
any resulting limitation of motion, analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024 
(2004).  

Limitation of motion of the arm at the shoulder is rated 
under Diagnostic Code 5021.  The evidence indicates that the 
veteran is right-handed; thus, his limitation of motion of 
the left shoulder will be considered under the criteria for a 
minor (non-dominant) extremity.  Under this Code, a 20 
percent evaluation is warranted for limitation of motion of 
the minor arm when motion is possible to the shoulder level.  
A 20 percent evaluation is also warranted for limitation of 
motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the major arm requires that motion be 
limited to 25º from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2004).  The standard range of motion of the 
shoulder is 180º of forward elevation (flexion) and 180º side 
elevation (abduction).  38 C.F.R. § 4.71, Plate I (2004).  

Subsequent to receipt of his claim, the veteran underwent VA 
orthopedic examination in March 2000.  He reported popping 
and aching of the left shoulder joint, especially with use.  
On objective examination, he had full and equal range of 
motion of both shoulders, albeit with pain.  Popping and 
grinding of the acromioclavicular joint was noted with range 
of motion testing.  Tenderness with palpation was also noted.  
Muscle strength was 5/5, and his supraspinatus stress test 
and impingement sign were negative.  A mild swelling and 
tenderness of the left axilla was also observed.  X-rays of 
the left shoulder revealed minimal degenerative changes.  The 
examiner further noted that while pain and pain on use could 
further limit the veteran's range of motion, it was not 
feasible to characterize any additional impairment in terms 
of additional limitation of motion.  As a whole, the Board 
must find that this examination provides evidence against 
this claim as the report indicates that the condition at 
issue is, at best, mild. 

The veteran next underwent VA examination in November 2004.  
He again reported popping and aching of the left shoulder 
joint, along with occasional swelling and soreness.  On 
objective examination, the veteran had flexion of the 
shoulder to 180º, with pain after 130º.  Abduction was to 
180º, with pain reported after 140º.  He had internal and 
external rotation to 90º, with pain on the extremes of 
motion.  Repetition of motion resulted in no additional 
limitation of motion.  Tenderness was noted over the 
posterior aspect of the shoulder.  Popping and grinding of 
the acromioclavicular joint was also noted with range of 
motion testing.  Strength was 5/5, and Hawkins' impingement 
sign was positive.  Tenderness was noted in the area of the 
left axilla.  The examiner could ascertain no swelling.  X-
rays of the left shoulder were within normal limits.  Once 
again, as a whole, the Board must find that this examination 
provides evidence against this claim as the report indicates 
that the condition at issue is, at best, mild. 

The veteran has also sought occasional VA outpatient 
treatment for his left shoulder pain.  VA clinical records 
confirm the veteran's reports of pain and soreness, 
especially with use, of the left shoulder.  The Board finds 
that the treatment records, as a whole, provide evidence 
against this claim as they again indicate the mild nature of 
this disorder. 

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's tendinitis 
of the left shoulder.  He has not demonstrated limitation of 
motion of his left arm to shoulder level, as would warrant a 
higher rating of 20 percent.  On both his March 2000 and 
November 2004 examinations, he had flexion and abduction of 
the left shoulder well in excess of 90º.  

While he has reported pain on motion, he had flexion to 130º 
and abduction to 140º without pain, according to the November 
2004 examination report.  Thus, even granting functional loss 
of motion beyond the points at which the veteran experiences 
pain, he nonetheless has sufficient pain-free range of motion 
to achieve elevation of his left arm beyond shoulder level.  
The veteran also has 5/5 strength of the left shoulder, 
according to the examination reports, and did not require an 
arm sling or other corrective device.  Overall, the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for the veteran's tendinitis of the 
left shoulder.  Without consideration of the veteran's 
complaints of pain, the current evaluation could not be 
justified.    

In DeLuca (which involved a shoulder disorder), the Court 
held that in evaluating a service-connected disability, the 
Board must consider functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  Here, the veteran has reported 
painful motion of the shoulder, but worsening flexion of the 
left shoulder during flare-ups to a point that would provide 
the basis for a higher evaluation was never indicated.  Nor 
do the reports of those examinations indicate worsening 
function of the shoulder due to weakened movement, excess 
fatigability or incoordination beyond the current 10 percent 
finding.  While the veteran does experience painful motion of 
the shoulder, no examiner has quantified this symptom in 
terms of additional limitation of motion that would provide a 
basis to go beyond the 10 percent evaluation.  In fact, the 
Board's review of these reports and treatment records 
indicates the very mild nature of the disorder at issue.  
Therefore, a disability rating in excess of 10 percent under 
the factors noted in DeLuca is not warranted at this time.  

It is clear that the RO has taken into consideration the 
veteran's complaints of pain and its effect on function of 
his shoulder in awarding the veteran a compensable evaluation 
of 10 percent.  However, the veteran's complaints of pain, 
standing alone, would not provide the basis for a compensable 
evaluation under any Diagnostic Code.  Otherwise, to read the 
schedular criteria as dictating a 20 percent rating in these 
circumstances, is to make a nullity of Diagnostic Codes.  

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
in that case was service connected for a left shoulder 
disability, evaluated as 20 percent disabling.  In this case, 
the veteran is evaluated as 10 percent disabled for his left 
shoulder disability.  In DeLuca, the Court directed the Board 
to provide adequate reasons and bases addressing the degree 
or "extent" of additional range of motion loss in the 
appellant's left shoulder due to pain or use during flare-ups 
and, if clinically shown by the medical evidence, the degree 
of additional range-of-motion loss in this joint due to 
weakened movement, excess fatigability, or incoordination.  
In this case, the Board has found that the VA evaluations 
have taken into consideration the veteran's complaints of 
pain.  

Evaluation of the veteran's tendinitis of the left shoulder 
under other criteria for the shoulder is also not currently 
warranted.  As the veteran has had at least some range of 
motion at all times during the pendency of this appeal, 
evaluation of his disability under the criteria for ankylosis 
of the shoulder is not warranted.  Likewise, the medical 
evidence of record does not reveal impairment of the humerus, 
clavicle, or scapular, as would warrant evaluation under the 
criteria for those disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202-03 (2004).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's tendinitis of the left shoulder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is currently employed.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
tendinitis of the left shoulder.  As a preponderance of the 
evidence is against the award of a higher rating, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 1999 Statement 
of the Case, the various Supplemental Statements of the Case, 
and April 2003 and January 2004 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Mobile, AL, and 
Biloxi, MS, and these records were obtained.  Private medical 
records have been obtained, as has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  The Board remanded this case to 
the RO in order to assist the veteran with his claim and to 
address the concerns of the Court.

Finally, he has been afforded a recent VA orthopedic 
examination in conjunction with his claim (which provided 
only more evidence against the claim); for these reasons, his 
appeal is ready to be considered on the merits.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in May 1999, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

In this case, there can be no harm to the veteran, as the VA 
has made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Finally, the veteran's claim was adjudicated on several 
occasions, most recently in June 2005, in light of the 
additional development performed subsequent to May 1999.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA) and 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

Beyond the above, several VA examinations have been 
undertaken.  Based on the above, the Board finds that both 
the duty to notify and assist have been met.

Finally, with regard to the Court's decision in this case, it 
is important to note that while the veteran may have some 
difficulties associated with his shoulder (providing the sole 
basis for the 10 percent evaluation) the examination reports 
and treatment records, as a whole, provide very negative 
evidence against a finding for an evaluation beyond 10 
percent and clearly do not indicate the basis for an 
evaluation beyond 10 percent, providing the medical basis of 
the Board's decision in this case.  In fact, several aspects 
of the VA reports do not provide evidence to support the 
current 10 percent evaluation.  The Board finds that further 
examinations would only provide more medical evidence against 
this claim.  




ORDER

Entitlement to a disability rating in excess of 10 percent 
for tendinitis of the left shoulder is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


